TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00548-CR


Andre Martrell Myers, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 62365, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a motion for extension of time to file his brief.  We will grant
the extension and ORDER appellant to file his brief no later than March 6, 2009.  No further
extensions will be granted.
		It is ordered February 27, 2009.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish